DETAILED ACTION
	This action is responsive to 07/01/2020.
	Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 21 is objected to because of the following informalities:  In line 6, insert a coma (,) after “conductive layer” and also change “the intermediate conductive layer” to “the second intermediate conductive layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent 10,566,395), hereinafter Lee.
Regarding claim 1, Lee discloses a display device (see fig. 1), comprising: a light-emitting element disposed in a display area (light-emitting element 120-see figs. 2-3 and [col. 7, ll. 1]); and a driving element electrically connected to the light-emitting element (driving thin-film transistor T2 or 130-see figs. 2-3 and [col. 8, ll. 1-2]); an encapsulation layer covering the light-emitting element (encapsulation layer 140-see fig. 3 and [col. 7, ll. 8]); a connection pad disposed in a bonding area of a non-display area (see figs. 3 and 4A, also [col. 11, ll. 50-51], which disclose two connection pads-touch pad TP (170) and display pad DP (180)), the connection pad including a lower conductive layer (first touch or display pad electrode (168, 182) respectively-see figs. 3 and 4A, also [col. 10, ll. 17-21]), an intermediate conductive layer disposed on the lower conductive layer (touch pad connector TPC (178a or 222) or display pad connector DPC (190 or 224)-see figs. 3 and 5, also [col. 12, ll. 1-3]) and an upper conductive layer disposed on the intermediate conductive layer (second touch pad electrode (174) or second display pad electrode (186)-see fig. 3 and also [col. 11, ll. 51-52]), wherein a lower surface of the upper conductive layer directly contacts an upper surface of the intermediate conductive layer without an intermediate member disposed therebetween (see fig. 3).
Regarding claim 2, Lee discloses wherein the display device further comprises: a touch-sensing part disposed on the encapsulation layer (see, for example, figs. 3 and 4A, which illustrate touch electrodes (152, 154) disposed on the encapsulation layer 140 (fig. 3)), the touch-sensing part including a sensing one of the first and second touch electrodes 152 and 154 functions as a touch-driving line, and the other one functions as a touch-sensing line –see [col. 10, ll. 67]-[col. 11, ll. 3]); wherein the driving element includes: a gate metal pattern including a gate electrode (gate electrode 132-see fig. 3): and a source metal pattern including a drain electrode connected to the light-emitting element through a connection electrode (source and drain electrodes (136, 138) respectively represent a source metal pattern).
Regarding claim 5, Lee discloses further comprising: a touch-sensing part disposed on the encapsulation layer (see, for example, figs. 3 and 4A, which illustrate touch electrodes (152, 154) disposed on the encapsulation layer 140 (fig. 3)), wherein the touch-sensing part includes a first sensing conductive pattern (second bridge 154-see fig. 3), a touch intermediate insulation layer covering the first sensing conductive pattern (touch insulation layer 158-see fig. 3 and [col. 11, ll. 14-16]), and a second sensing conductive pattern disposed on the touch intermediate insulation layer (touch electrodes 154e and 152-see figs. 3 and 4B), and wherein the upper conductive layer is disposed in a same layer as the second sensing conductive pattern (see fig. 3, wherein second touch pad electrode 174 and second display pad electrode 186 are disposed on the same layer (touch insulation layer 158) as the touch electrodes 154e and 152, and, for example, [col. 12, ll. 46-53], wherein it is disclosed that the touch pad electrode 174 is formed as an uppermost layer through the same process as the first and second touch patterns 152e and 154e).  
Regarding claim 8, Lee discloses wherein the intermediate conductive layer includes an aluminum layer and a titanium layer disposed on the aluminum layer (as shown in fig. 3, the touch and display pad connectors (178a, 190) are of the same layer as the touch link wire 156, and as disclosed in [col. 14, ll. 25-34], the touch link wire may be formed in multiple layers, and may have a triple-layered structure as a stack of Ti/Al/Ti).  
Regarding claim 10, Lee discloses further comprising a driving part bonded to the connection pad, wherein the connection pad is electrically connected to the driving part through at least one conductive bonding member (see, for example, fig. 3 with further description in [col. 13, ll. 19-43], which further discloses a flexible printed circuit 1500 connected to both the touch pad TP (170) and the display pad DP (180) via an anisotropic conductive film 1600 that includes conductive balls 1610 mixed in an adhesive layer 1620).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jo et al. (US Pub. 2017/0358642), hereinafter Jo.
Regarding claim 3, Lee does not appear to expressly disclose wherein the lower conductive layer is disposed in a same layer as the gate metal pattern, the intermediate 
Jo is relied upon to teach wherein the lower conductive layer is disposed in a same layer as the gate metal pattern (Jo et al. 2017/0358642-see, for example, fig. 12A, which shows a pad terminal 1100 having a first conductive layer 1130, wherein the first conductive layer 1130 may be arranged in same layer as gate electrode 308 (see fig. 3)-see [0215]-[0216]), the intermediate conductive layer is disposed in a same layer as the source metal pattern (see fig. 12A, and [0219]-[0220]-second conductive layer 1140 may be arranged in a same layer as source electrode 310 and drain electrode 311 (see fig. 3 and [0220])), and the upper conductive layer is disposed in a same layer as the sensing conductive pattern (the upper conductive layer 1120 may be arranged in a same layer as the touch electrode 322-see [0231], also figs. 3 and 12A).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jo with the invention of Lee by disposing the lower conductive layer, the intermediate layer, and the upper conductive layer respectively in the same layer as the gate metal pattern, the source metal pattern, and the sensing conductive pattern, as taught by Jo, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 6, Jo is further relied upon to teach wherein the upper conductive layer directly contacts and covers an entirety of an upper surface and a side surface of the intermediate conductive layer (see fig. 12A, wherein upper conductive layer 1120 completely covers the second conductive layer 1140, including end portions of the second conductive layer 1140).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jo with the invention of Lee such that the upper conductive layer directly contacts and covers an entirety of an upper surface and lateral sides of the intermediate layer, as taught by Jo, therefore, contact reliability between the pad terminal and a driving terminal may be improved (see [0303]).
Regarding claim 7, Jo is further relied upon to teach wherein an entire lower surface of the upper conductive layer contacts the intermediate conductive layer (see fig. 12A).
Regarding claim 9, Jo is further relied upon to teach wherein a first electrode of the light-emitting element includes silver (see fig. 3 with description in [0105]-[0106]-first electrode 313 may serve as an anode of the organic light-emitting diode (OLED) … the first electrode may have a stacked structure of ITO/Ag/ITO).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jo with the invention of Lee such that a material for one electrode of the light-emitting element includes silver, as taught by Jo, which constitutes using metallic materials having excellent conductivity (see [0102]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jo and further in view of Jang et al. (US Pub. 2016/0351651), hereinafter Jang.
Regarding claim 4, Lee discloses wherein: the source metal pattern includes a first source metal pattern including the drain electrode (drain electrode 138-see fig. 3), and a second source metal pattern including the connection electrode (i.e., electrode portion in connection hole 148-see fig. 3 and [col. 8, ll. 12-15]).
Lee in view of Jo does not appear to expressly teach wherein the intermediate conductive laver includes a first intermediate conductive layer disposed in a same layer as the first source metal pattern, and a second intermediate conductive layer disposed in a same layer as the second source metal pattern.
Jang, in for example, see, for example, figs. 3H-3J, teaches a multi-layered pad electrode 400 comprising a lower pad electrode 401 formed of the same material as that of a lower source/drain electrode 151/161, an upper pad electrode 402 that may be formed of the same material as that of upper source/drain electrode 152/162, and a cover pad electrode 403 that may be formed of the same material as lower anode electrode 181 and/or first lower auxiliary electrode 191 (herein equated to the claimed second source metal pattern).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jang with the inventions of Lee and Jo to include forming the different conductive layers of the connection pad from same layers as existing layers of the display, as taught by Jang, which constitutes combining prior art elements according to known methods to yield predictable results.

Claims 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwak et al. (US Patent 7,838,880), hereinafter Kwak, and Nam et al. (US Pub. 2017/0345882), hereinafter Nam.
Regarding claim 11, Lee discloses a method for manufacturing a display, the method comprising: forming a light-emitting element disposed in a display area (light-emitting element 120-see figs. 2-3 and [col. 7, ll. 1]), a driving element electrically connected to the light-emitting element (driving thin-film transistor T2 or 130-see figs. 2-3 and [col. 8, ll. 1-2]) and an encapsulation layer covering the light-emitting element (encapsulation layer 140-see fig. 3 and [col. 7, ll. 8]); forming a lower conductive layer of a connection pad in a bonding area of a non-display area (first touch or display pad electrode (168, 182) respectively of touch pad TP (170) and display pad DP (180)-see figs. 3 and 4A, also [col. 10, ll. 17-21]); forming an intermediate conductive layer of the connection pad that is electrically connected to the lower conductive layer (touch pad connector TPC (178a or 222) or display pad connector DPC (190 or 224)-see figs. 3 and 5, also [col. 12, ll. 1-3]).
Lee does not appear to expressly disclose forming a cladding layer that covers a side surface of the intermediate conductive layer and exposes an upper surface of the intermediate conductive layer.
Kwak is relied upon to teach a cladding layer that covers a side surface of the intermediate conductive layer and exposes an upper surface of the intermediate conductive layer (see, for example, fig. 3 with description in [col. 8, ll. 10-45], which teach a clad unit 14 that may cover at least a side portion of a terminal 10 (of pad unit P), wherein the clad unit 14 may prevent the terminal 10 exposed to an etching solution or an etchant during an etching process, and may prevent the terminal 10 from becoming corroded by air or moisture).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teaching so Kwak with the invention of Lee by including a cladding layer that covers the side surfaces one or more layers of the connection pad, as taught by Kwak, in order to protect the connection pad (terminal 10) exposed to an etching solution or an etchant during an etching process, and prevent the connection pad (terminal 10) from becoming corroded by air or moisture (see [col. 8, ll. 22-25]).
Lee in view of Kwak does not appear to expressly teach and removing the cladding layer after the light-emitting element and the encapsulation layer are formed.
Nam, in for example, figs. 4I and 6A-6C, with description in [0067]-[0068], teaches forming a bank photosensitive pattern 182 (equated to the claimed cladding layer) having a multistep structure, forming a pad cover electrode 156 (equated to the upper conductive layer) and a pixel connection electrode 148 by wet etching of a transparent conductive layer 180 using the bank photosensitive pattern 182 as a mask, and then ashing the bank photosensitive pattern 182 to expose the pad cover electrode 156 and the pixel connection electrode.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Nam with the inventions to include removing the cladding layer after all other components of the display device, such as the light-emitting element and the 
Regarding claim 19, Kwak is further relied upon to teach wherein the cladding layer includes an organic insulation layer (the clad unit may be composed of an organic insulating material-see [col. 2, ll. 4-5]).  
Regarding claim 20, Lee discloses further comprising bonding the connection pad to a driving part through a conductive bonding member (see, for example, fig. 3 with further description in [col. 13, ll. 19-43], which further discloses a flexible printed circuit 1500 connected to both the touch pad TP (170) and the display pad DP (180) via an anisotropic conductive film 1600 that includes conductive balls 1610 mixed in an adhesive layer 1620).  
Claims 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwak and Nam, and further in view of Jo.
Regarding claim 12, Lee in view of Kwak and Nam does not appear to expressly teach wherein the lower conductive layer is disposed in a same layer as the gate metal pattern, the intermediate conductive layer is disposed in a same layer as the source metal pattern, and the upper conductive layer is disposed in a same layer as the sensing conductive pattern.
Jo is relied upon to teach wherein the lower conductive layer is disposed in a same layer as the gate metal pattern (Jo et al. 2017/0358642-see, for example, fig. 12A, which shows a pad terminal 1100 having a first conductive layer 1130, wherein the first conductive layer 1130 may be arranged in same layer as gate electrode 308 (see fig. 3)-see [0215]-[0216]), the intermediate conductive layer is see fig. 12A, and [0219]-[0220]-second conductive layer 1140 may be arranged in a same layer as source electrode 310 and drain electrode 311 (see fig. 3 and [0220])), and the upper conductive layer is disposed in a same layer as the sensing conductive pattern (the upper conductive layer 1120 may be arranged in a same layer as the touch electrode 322-see [0231], also figs. 3 and 12A).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jo with the inventions of Lee, Kwak, and Nam by disposing the lower conductive layer, the intermediate layer, and the upper conductive layer respectively in the same layer as the gate metal pattern, the source metal pattern, and the sensing conductive pattern, as taught by Jo, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 13, Lee discloses further comprising: forming a touch-sensing part on the encapsulation layer (see, for example, figs. 3 and 4A, which illustrate touch electrodes (152, 154) disposed on the encapsulation layer 140 (fig. 3)), the touch-sensing part including a sensing conductive pattern (one of the first and second touch electrodes 152 and 154 functions as a touch-driving line, and the other one functions as a touch-sensing line –see [col. 10, ll. 67]-[col. 11, ll. 3]); forming an upper conductive layer of the connection pad from a same layer as the sensing conductive pattern (see fig. 3, wherein second touch pad electrode 174 and second display pad electrode 186 are disposed on the same layer (touch insulation layer 158) as the touch electrodes 154e and 152), wherein the upper conductive layer directly contacts the intermediate conductive layer (see, for example, fig. 3).  
Regarding claim 14, Lee discloses wherein: the touch-sensing part includes a first sensing conductive pattern (second bridge 154-see fig. 3), a touch intermediate insulation layer covering the first sensing conductive pattern (touch insulation layer 158-see fig. 3 and [col. 11, ll. 14-16]), and a second sensing conductive pattern disposed on the touch intermediate insulation layer (touch electrodes 154e and 152-see figs. 3 and 4B), wherein the upper conductive layer is formed from a same layer as the second sensing conductive pattern (see fig. 3, wherein second touch pad electrode 174 and second display pad electrode 186 are disposed on the same layer (touch insulation layer 158) as the touch electrodes 154e and 152, and, for example, [col. 12, ll. 46-53], wherein it is disclosed that the touch pad electrode 174 is formed as an uppermost layer through the same process as the first and second touch patterns 152e and 154e).  
Regarding claim 15, Nam teaches forming a bank photosensitive pattern 182 (equated to a cladding layer), and then forming a pad cover electrode 156 (equated to an upper conductive layer) by wet etching a transparent conductive layer 180, using the bank photosensitive pattern 182 as a mask, and then ashing the back photosensitive pattern 182 to expose the pad cover electrode 156. Nam does not appear to explicitly teach removing the cladding (bank photosensitive pattern 182) before forming the pad cover electrode 156. However, it would have been “obvious to try” given that there are only a finite number of identified, predictable solutions to choose from, with a reasonable expectation of success.
Regarding claim 16, Nam is further relied upon to teach wherein the cladding layer is removed after the upper conductive layer is formed (see [0068], which teaches ashing the bank photosensitive pattern to expose the pad electrode cover 156).  
Regarding claim 18, Lee discloses wherein the intermediate conductive layer includes an aluminum layer and a titanium layer disposed on the aluminum layer (as shown in fig. 3, the touch and display pad connectors (178a, 190) are of the same layer as the touch link wire 156, and as disclosed in [col. 14, ll. 25-34], the touch link wire may be formed in multiple layers, and may have a triple-layered structure as a stack of Ti/Al/Ti).
Lee in view of Kwak and Nam does not appear to expressly teach wherein a first electrode of the light-emitting element includes silver.
Jo is further relied upon to teach wherein a first electrode of the light-emitting element includes silver (see fig. 3 with description in [0105]-[0106]-first electrode 313 may serve as an anode of the organic light-emitting diode (OLED) … the first electrode may have a stacked structure of ITO/Ag/ITO).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jo with the inventions of Lee, Kwak, and Nam such that a material for one electrode of the light-emitting element includes silver, as taught by Jo, which constitutes using metallic materials having excellent conductivity (see [0102]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwak and Nam, and further in view of Jo as in claim 12 above, and further in view of Jang.
Regarding claim 17, Lee in view of Kwak, Nam, and Jo does not appear to expressly teach wherein the forming of the intermediate conductive layer includes forming a first intermediate conductive layer formed from a same layer as the drain electrode, and forming a second intermediate conductive layer formed from a same layer as the connection electrode.
Jang, in for example, see, for example, figs. 3H-3J, teaches a multi-layered pad electrode 400 comprising a lower pad electrode 401 formed of the same material as that of a lower source/drain electrode 151/161, an upper pad electrode 402 that may be formed of the same material as that of upper source/drain electrode 152/162, and a cover pad electrode 403 that may be formed of the same material as lower anode electrode 181 and/or first lower auxiliary electrode 191 (herein equated to the claimed second source metal pattern).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jang with the inventions of Lee, Kwak, Nam, and Jo to include forming the different conductive layers of the connection pad from same layers as existing layers of the display, as taught by Jang, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of IM et al. (US Pub. 2017/0141176), hereinafter IM.
Regarding claim 21, Jo discloses a display device (see fig. 10), comprising: a light-emitting element disposed in a display area (organic light-emitting diode (OLED)-see fig. 10); and a connection pad disposed in a bonding area of a non-display pad terminal 1100-see fig. 10 and [0185]), the connection pad including a lower conductive layer (first conductive layer 1130-see fig. 12A and [0216]), intermediate conductive layer (second conductive layer 1140-see fig. 12A), and an upper conductive layer disposed on (upper conductive layer 1120-see fig. 12A), wherein a lower surface of the upper conductive layer directly contacts and covers an upper surface and side surfaces of the intermediate conductive layer (see fig. 12A, wherein upper conductive layer 1120 completely covers the second conductive layer 1140, including end portions of the second conductive layer 1140).
Jo does not appear to expressly disclose a first intermediate conductive layer disposed on the lower conductive layer, a second intermediate conductive layer disposed on the first intermediate conductive layer, wherein a lower surface of the second intermediate conductive layer directly contacts and covers an upper surface and side surfaces of the first intermediate conductive layer, and an a lower surface of the upper conductive layer contacts and covers an upper surface and side surfaces of the second intermediate conductive layer.
IM, in for example, fig. 2, teaches a multilayered pad having three electrode layers (300, 400, and 500), wherein each layer includes at least two layers, for example, the middle pad electrode layer 400 includes a first layer 401, a second layer 402 covering the second layer, and a third layer 403 covering the second layer 402. Furthermore, the pad electrode layer 500 covers both the top and lateral sides of the middle pad layer (see [0096]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the teachings of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627